     6:19-cv-00329-RAW-KEW Document 26 Filed in ED/OK on 05/12/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF OKLAHOMA

DONALD L. HUGHART,                                   )
                                                     )
                                 Petitioner,         )
                                                     )
v.                                                   )             No. CIV 19-329-RAW-KEW
                                                     )
SCOTT CROW,                                          )
                                                     )
                                 Respondent.         )

                              OPINION AND ORDER
                  DENYING MOTION FOR APPOINTMENT OF COUNSEL

         Petitioner has filed a motion requesting the Court to appoint counsel (Dkt. 24). He bears the

burden of convincing the Court that his claim has sufficient merit to warrant such appointment.

McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985) (citing United States v. Masters, 484

F.2d 1251, 1253 (10th Cir. 1973)). The Court has carefully reviewed the merits of Petitioner’s

claims, the nature of factual issues raised in his allegations, and his ability to investigate crucial facts.

McCarthy, 753 F.2d at 838 (citing Maclin v. Freake, 650 F.2d 885, 887-88 (7th Cir. 1981)). After

considering Petitioner’s ability to present his claims and the complexity of the legal issues raised by

the claims, the Court finds that appointment of counsel is not warranted. See Williams v. Meese, 926

F.2d 994, 996 (10th Cir. 1991); see also Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995).

         ACCORDINGLY, Petitioner’s motion for appointment of counsel (Dkt. 24) is DENIED.

         IT IS SO ORDERED this 12th day of May 2020.



                                                          _________________________________
                                                          HONORABLE RONALD A. WHITE
                                                          UNITED STATES DISTRICT JUDGE
